PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/091,185
Filing Date: 4 Oct 2018
Appellant(s): Minard, James, J.



__________________
Stephen C Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/18/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/20/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [US 2016/0113305A1] in view of Cocchi et al [US 2012/0251697A1], Duke et al [Pat. No. 2,981,075], D’Agostino [US 2015/0335042A1], and Togashi et al [Pat. No. 4,703,628].
Cocchi et al [‘305] teach an ice cream machine and method comprising a product storage portion holding a first volume of product (Figure 1, #19), a freezing portion/vessel/cylinder connected to the product storage portion (Figure 1, #2, 5), a dispensing portion connected to the freezing cylinder (Figure 1, #13), heating/cooling means in the form of a heat exchanger surrounding the freezing portion (Figure 1, #3-4), a product delivery line and 
Cocchi et al [‘305] does not explicitly recite a heat exchanger and a conductive heater connected to a voltage source via an electrical lead (claim 1); as well as a fitment with a self-closing seal, and a probe with a check valve (claim 1), connecting the probe to the recirculation line (claim 1), and a port to receive the probe (claim 25).
Togashi et al teach an apparatus for preparing frozen products comprising a freezing cylinder (Figure 4, #5), a heat exchanger surrounding the freezing cylinder (Figure 4, #31), a conductive heater contacting the heat exchanger (Figure 4, #101), a voltage source with electrical leads to the conductive heater (Figure 12, #101), and the conductive heater and heat exchanger providing a heat sterilization cycle for the ice cream in the cylinder (column 18, lines 25-30).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed heat exchanger and conductive heater features into the invention of Cocchi et al [‘305], in view of Togashi et al, since all are directed to ice cream systems, since Cocchi et al [‘305] already included a freezing cylinder surrounded by a heat exchanger providing both heating and cooling (Figure 1, #2-4) but simply did not describe what the heat source was, since ice cream sterilization and freezing systems commonly used a heat exchanger surrounded by a conductive heater (Figure 3, #5, 31, 101) as shown by Togashi et al, and since using the a heat exchanger in 
Cocchi et al (‘697) teach an ice cream system comprising a product storage portion in the form of a bag-in-box with a fitment (Figure 1, #8-9), a freezing portion (Figure 1, #4), a dispensing portion (Figure 1, #6), a product delivery line (Figure 1, #10b-c), a pump (Figure 1, #13), a probe entering the fitment of the product storage portion (Figure 1, #10a, 12), and removing the probe from the fitment of the product storage portion (Figure 1, #10a dashed lines). 
Duke et al teach a method and apparatus for manufacturing ice cream comprising a freezer and dispenser (Figure 1, #5), a pump (Figure 1, #6), a product storage portion (Figure 3, #9-10), a transparent plastic product delivery line (Figure 1-3, #15), the product delivery line entering the product storage portion at a fitment or port (Figure 1-3, #9, 12-15), and a one-way valve to prevent backflow into the product storage portion (Figure 1-3, #14, 28; column 3, line 17).
D’Agostino teaches a method and apparatus for dispensing frozen confections comprising a product storage portion as a “bag-in-bottle” (Figure 1, #3; paragraph 0024) and the bag sealed by a self-closing valve of resilient material (paragraph 0026).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed removable probe into the invention of Cocchi et al (‘305), in view of Cocchi et al (‘697), since both are directed to ice cream dispensing systems, since Cocchi et al (‘305) already included a product storage portion capable of being physically disconnected from the product delivery line by use of a removable outlet connection (Figure 1, #19-20), since ice cream systems commonly 
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed self-closing seal, check valve, fitment, and port into the invention of Cocchi et al (‘305), in view of Cocchi et al (‘697), Duke et al, and D’Agostino, since all are directed to ice cream systems, since Cocchi et al (‘305) already included a product storage portion capable of being physically disconnected from the product delivery line by use of a removable outlet connection (Figure 1, #19-20), since Cocchi et al (‘305) also included a shut-off valve in the recirculation line (Figure 2, #23), since Cocchi et al (‘697) already included a probe capable of being disconnected from the fitment of the product storage portion (Figure 1, #10a, 12), since ice cream systems commonly included a product delivery line which enters the product storage portion at a fitment (Figure 1-3, #9, 12-15) in conjunction with a one-way check valve to prevent backflow 
It would have been obvious to one of ordinary skill in the art to combine the probe and check-valve into a single element in the invention of Cocchi et al (‘305) in view of Cocchi et al (‘697) and Duke et al, since all are directed to ice cream systems, since Cocchi et al (‘305) already included a product storage portion (Figure 1, #19), since ice cream systems commonly included a removable probe which entered the product storage portion (Figure 1, #8-10a solid and dashed lines) as shown by Cocchi et al (‘697), since ice cream systems also commonly included a one-way check-valve (Figure 3, #14, 28) which prevented product from flowing back into the storage portion as shown by Duke et al, and since locating the check-valve within the probe would have enabled easier access and thus easier cleaning, maintenance, and replacement of the check-valve as compared to locating it within a separate housing located further up the product delivery line of the combined invention of Cocchi et al (‘305), in view of Cocchi et al (‘697) and Duke et al.
Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al (‘305), in view of Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino, as applied above, and further in view of Dumm [US 2005/0103213A1].

Cocchi et al (‘305) do not explicitly recite heating within 90 minutes (claim 8), and holding the temperature for a second time duration (claim 18). 
Dumm teaches a method for pasteurizing ice cream (paragraph 0063) by heating to 161°F and maintaining that temperature for 15 seconds (paragraph 0081), and cooling to a storage temperature of about 38°F (paragraph 0081). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed pasteurization parameters into the invention of Cocchi et al (‘305), in view of Dumm, since both are directed to methods of processing ice cream, since Cocchi et al (‘305) already included a pasteurization step (paragraph 0019), since ice cream was commonly pasteurized by heating to 161°F and maintaining that temperature for 15 seconds (paragraph 0081), and cooling to a storage temperature of about 38°F (paragraph 0081) as shown by Dumm; since quickly heating the product of Cocchi et al (‘228)  to the pasteurization temperature would have enabled faster pasteurization and less down time for the ice cream machine, and since proper and sufficient pasteurization of the ice cream of Cocchi et al (’228) would have provided a safer product to the consumer.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [‘305], in view of Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino, as applied above, and further in view of Fischer et al [Pat. No. 2,778,202].
Cocchi et al (‘305), Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino teach the above mentioned components and concepts. Cocchi et al (‘305) do not explicitly recite thermal mastic between the conductive heater and cylinder (claim 21). Fischer et al teach a frozen confection system comprising a freezing portion (Figure 1, #15-16), a cooling heat exchanger (Figure 4, #7), a conductive plate (Figure 4, #22), and a thermal mastic between the conductive plate and bottom wall (column 3, line 35). It would have been obvious to one of ordinary skill in the art to incorporate the claimed thermal mastic into the invention of Cocchi et al (‘305), in view of Fischer et al, since all are directed to systems for making frozen confections, since Cocchi et al (‘305) already included a cylinder contacting a heat exchanger (Figure 1, #3, 5), since frozen confections systems commonly used thermal mastic as shown by Fischer et al, since thermal mastic was commonly known in the art to provide improved surface-to-surface heat transfer properties, and since improved thermal properties would have enabled more efficient operations of the system of Cocchi et al (‘305).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [‘305], in view of Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino, as applied above, and further in view of Schultheis [Pat. No. 6,111,229].
Cocchi et al (‘305), Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino teach the above mentioned components and concepts. Cocchi et al (‘305) do not explicitly recite a graphite gasket between the conductive heater and cylinder (claim 22). Schultheis teaches a .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al (‘305), in view of Togashi et al, Cocchi et al (‘697), Duke et al, and D’Agostino, as applied above, and further in view of Black [US 2017/0042178A1].
Cocchi et al (‘305), Togashi et al, Cocchi et al (‘697), Duke et al, and D’Agostino teach the above mentioned components. Cocchi et al (‘305) do not explicitly recite a switch to detect flow (claim 27). Black teaches an ice cream system comprising switches which detect flow of ice cream (Figure 2, #206, 212). It would have been obvious to one of ordinary skill in the art to incorporate the claimed switch into the invention of Cocchi et al (‘305), in view of Black, since both are directed to ice cream systems, since Cocchi et al (‘305) already included a product delivery line, since ice cream systems commonly included switches to detect flow (Figure 2, #206, 212) as shown by Black, and since this would have enabled better control and adjustment of the system of Cocchi et al (‘305).


(2) Response to Argument
	Argument A
In response to appellant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

It would have been obvious to one of ordinary skill in the art to incorporate the claimed removable probe into the invention of Cocchi et al (‘305), in view of Cocchi et al (‘697), since both are directed to ice cream dispensing systems, since Cocchi et al (‘305) already included a product storage portion capable of being physically disconnected from the product delivery line by use of a removable outlet connection (Figure 1, #19-20), since ice cream systems commonly included a probe capable of being disconnected from the fitment of the product storage portion (Figure 1, #10a, 12) as shown by Cocchi et al (‘697), since the substitution of one known element (ie a removable inlet probe #12) for another (ie a removable outlet connection #20) would have yielded predictable results to one of ordinary skill in the art, since Cocchi et al (‘305) 
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed self-closing seal, check valve, fitment, and port into the invention of Cocchi et al (‘305), in view of Cocchi et al (‘697), Duke et al, and D’Agostino, since all are directed to ice cream systems, since Cocchi et al (‘305) already included a product storage portion capable of being physically disconnected from the product delivery line by use of a removable outlet connection (Figure 1, #19-20), since Cocchi et al (‘305) also included a shut-off valve in the recirculation line (Figure 2, #23), since Cocchi et al (‘697) already included a probe capable of being disconnected from the fitment of the product storage portion (Figure 1, #10a, 12), since ice cream systems commonly included a product delivery line which enters the product storage portion at a fitment (Figure 1-3, #9, 12-15) in conjunction with a one-way check valve to prevent backflow into the product storage portion (Figure 1-3, #14, 28; column 3, line 17) as shown by Duke et al, since ice cream systems commonly included a self-closing valve of resilient material (paragraph 0026) as shown by D’Agostino, since locating a check-valve in the probe would have provided easier access to it for maintenance and replacement of the valve structure, and since the claimed valves, fitments, port, and seals would have effectively prevented the ice cream of 
Appellant argues that no single reference discloses probe, check valve, and fitment. However, in response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Appellant argues that Duke et al was limited to “hard pipe” configurations. However, Duke et al does not disclose this concept. In fact, the product delivery tube of Duke et al (#15) is described as “a transparent plastic tube” (column 1, line 59). Clearly, Duke et al is not limited to only metal pipes.
Appellant also argues that changing the orientation of the check valve of Duke et al (ie inverting it) would prevent the valves from functioning. However, the primary reference of Cocchi et al (‘305) already disclosed a product storage portion located below the freezer (Figure 1, #19, 2), which is the same configuration used by Duke et al (Figure 1 & 3, #5, 9-10, 15). In addition, inverting a probe and check valve to connect them to the freezer of Cocchi et al (‘305) would open the check valves and permit the ice cream to flow from the freezer into the pump 
In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which appellant relies (i.e., a check-valve which does not rely upon gravity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the only illustration of the check valves in the application is Figure 3, #62 which appears to show a ball valve similar to that of Duke et al.
Appellant appears to argue that Duke et al could not function in the manner of Cocchi et al (‘305). However, the rejection is based upon modifying the main reference (ie Cocchi et al (‘305)) to include a check-valve. Duke et al is relied upon to show that check-valves were commonly known and used in the ice cream art, and could have been easily incorporated into the invention of Cocchi et al (‘305), in view of Cocchi et al (‘697) and Duke et al.
Appellant argues that Duke et al do not teach locating the check-valve in a probe. However, the rejection is based upon the combined teachings of all of the references, not solely Duke et al. In this case, Cocchi et al (‘697) taught a system with a probe which can be withdrawn from the product storage portion (Figure 1, #8-10a solid and dashed lines) while Duke et al taught a system with a one-way check-valve which prevented product sliding back into the product storage portion (Figure 3, #14, 28). It would have been obvious to one of ordinary skill in the art to combine the probe and check-valve into a single element in the invention of Cocchi et al (‘305) in view of Cocchi et al (‘697) and Duke et al, since all are directed 
Appellant appears to argue that modifying Cocchi et al (‘305), in view of Duke et al, would require two check valves and a suction assembly. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination only required the incorporation of a single check valve, not the entire system of Duke et al.
Appellant appears to argue that references did not include a fitment and probe. However, it is noted that the application does not provide any physical or structural description of the fitment (#28) other than to say that it includes a self-closing seal (#30) in paragraph 0029. The application also does not provide any physical or structural description of the probe (#32). Therefore, the term fitment has been examined by use of the broadest reasonable 
Appellant argues that Duke et al was limited to “hard pipe” configurations. However, Duke et al does not disclose this concept. In fact, the product delivery tube of Duke et al (#15) is described as “a transparent plastic tube” (column 1, line 59). Clearly, Duke et al is not limited to only metal pipes.
Appellant also argues that changing the orientation of Duke et al (ie inverting it) would prevent the valves from functioning. However, the primary reference of Cocchi et al (‘305) already disclosed a product storage portion located below the freezer (Figure 1, #19, 2), which is the same configuration used by Duke et al (Figure 1 & 3, #5, 9-10, 15). In addition, inverting a probe and check valve to connect it to the freezer of Cocchi et al (‘305) would open the check valves and permit the ice cream to flow from the freezer into the pump and back into the freezer of Cocchi et al (‘305) as intended during the recirculation and pasteurization phase.

Argument B
Appellant fails to provide any further arguments.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DREW E BECKER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        

Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792       
                                                                                                                                                                                                 /Jennifer McNeil/Primary Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.